Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Preliminary amendments in claims filed on 09/03/3030 were entered.
Claims 1-90 were cancelled. 
Claims 91-112 are pending.
No claim is allowed. 



Election/Restrictions

DETAILED ACTION
	
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 91-96 are drawn to: A pharmaceutical composition comprising: a first compound having an activity comprising two or more of the group consisting of SRC-kinase inhibition, inhibition of tubulin polymerization, cell cycle arrest at G2/M, and induction of apoptosis; and a second compound comprising a vitamin D analog or a retinoid, wherein the first compound and the second compound are present in amounts sufficient to treat a hyperproliferative disorder in an affected area.
Claim 92. The composition of claim 91, wherein the second compound is the vitamin D analog and has at least one activity selected from the group consisting of GO/G1 arrest, anti-proliferation, anti-inflammation, induction of keratinocyte differentiation, decreasing the number of pro-inflammatory T-cells, and induction of apoptosis.


Group II, claims 97-104 are drawn to: A method of treating a skin condition, comprising: providing a topical preparation comprising a first compound and a second compound, wherein the first compound has an activity comprising two or more of the group consisting of SRC-kinase inhibition, inhibition of tubulin polymerization, cell cycle arrest at G2/M, and induction of apoptosis, and the second compound comprises a vitamin D analog or a retinoid, wherein the first compound and the second compound are present in amounts sufficient to provide a reduction or elimination of a hyperproliferative disorder in an affected area; and applying the topical preparation to an area affected by the skin condition on a schedule effective to treat the skin condition.

Compound is KXO1 and has following structure: 
    PNG
    media_image1.png
    180
    499
    media_image1.png
    Greyscale


Group III, Claims 105-112 are drawn to a method of treating a proliferative condition, comprising: providing a topical preparation comprising a first compound, wherein the first compound has an activity comprising two or more of the group consisting of SRC-kinase inhibition, inhibition of tubulin polymerization, cell cycle arrest at G2/M, and induction of apoptosis; applying the topical preparation to an area affected by the skin condition on a schedule effective to treat the skin condition; and directing a blue light comprising a wavelength from 280nm to 500 nm onto the area affected by the skin condition at a specified light flux and for a specified exposure time.
The method of claim 105, wherein the skin condition is selected from the group consisting of actinic keratosis and psoriasis.

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of 

In regards to the first component as in claim 91, Hangauer, Jr. et al. (US 7,939,529 also published as 20080287436) discloses compound KX2-391.  It teaches compositions, method of use and processes for improved method for synthesis of substantially pure 2-(5-(4-(2-morpholinoethoxy) phenyl) pyridin-2-yl)-N-benzylacetamide (KX2-391), and its mesylate and bis-hydrochloride salts. The invention also relates to methods of using such compositions. [0002], [0010] and [0104].
Structure [0097].

    PNG
    media_image2.png
    148
    369
    media_image2.png
    Greyscale

 	In regards to second compound, Hangauer teaches the treatment of psoriasis by the compound KX2-391. The term "cell proliferative disorder" refers to conditions in which the unregulated and/or abnormal growth of cells can lead to the development of an unwanted condition or disease, which can be cancerous or non-cancerous, for example a psoriatic condition. As used herein, the terms "psoriatic condition" or "psoriasis" refers to disorders involving keratinocyte hyperproliferation, inflammatory cell infiltration, and cytokine alteration.  [0227].
Claim 25 of (US ‘436) is drawn to the method of use according to claim 20 wherein the component of the kinase cascade is responsible for the manifestation of a disease or disorder selected from hyperproliferative disorders, cancers, pre-cancers, osteoporosis, cardiovascular disorders, immune system dysfunction, type II diabetes, obesity, hearing loss, and transplant rejection. 
Scott et al. (D2) discloses calcipotriol (a vitamin D3 analog) ointment to be an effective and well tolerated topical agent in adult patients with psoriasis. It also discloses that calcipotriol ointment proves beneficial in combination with other topical, phototherapy or systemic antipsoriatic treatments, reducing the dosage and/or duration of some of these treatments and potentially improving their benefit/risk ratio (see page 96).  It would have been obvious to add vitamin D3 which is known to treat psoriasis with compound KX2-391 for enhance activity. A person skilled in the art at the time the invention was filed would consider adding vitamin D in the composition when treating psoriasis because both compounds KX2-391 and vitamin D are known to treat psoriasis to enhance the activity to treat psoriasis. 
In regards to groups II and III drawn to treatment of hyperprolerfartive disorder or a proliferative condition can include skin condition which can be skin cancer Hyperproliferative skin disorders includes pathologies characterized by uncontrolled proliferation of skin cells such as psoriasis, skin dermatoses and non-melanoma skin cancers which are taught by Hangauer et al as cited above (see the entire document especially claim 25). Proliferative condition includes any disease growing and increasing in number rapidly. For example, the lymphoproliferative disorders are diseases in which there is malignant growth of lymphoid cells and of cells from the reticuloendothelial system. It includes treatment of large number of cancers.
The PTKs can be classified into two categories, the membrane receptor PTKs (e.g. growth factor receptor PTKs) and the non-receptor PTKs (e.g. the Src family of proto-oncogene products and focal adhesion kinase (FAK)). The hyperactivation of Src has been reported in a number of human cancers, including those of the colon, breast, lung, bladder, and skin, as well as in gastric cancer, hairy cell leukemia, and neuroblastoma. [0222]. Claim This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Species of the composition:

(1) Applicants should elect one species from the elected group. (one specific combination)

(1) KX2-391 and specific vitamin D compound 
Or (2) KX2-391 and specific retinoid compound
For example combination of the compound KX01 and calcipotriol or any other disclosed in the specification for treating one specific disease. 

Species of the disease

(1)	Actinic keratosis  
(2)	Psoriasis or
(3)      Any other disease disclosed in the specification.

 Applicants can elect one of the disease as cited above for the treatment by one specific elected combination.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required, in reply to this action, to elect one group and from the elected group one specific species such as combination of compound KX01 and calcipotriol or any other disclosed in the specification to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) 91-112 are generic. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Telephonic Election

Due to the complexity, no call was made for telephonic election in this application.  It was decided to send the requirement in writing.

Rejoining the Method Claims

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 

Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/
Primary Examiner, Art Unit 1628